Citation Nr: 0215924	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which found that new and material evidence 
had not been submitted that would warrant reopening a claim 
for service connection for post-traumatic stress disorder 
(PTSD).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.   In January 1995, the RO found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for PTSD; the veteran was 
provided notice of the decision and advised of his appellate 
rights; he did not perfect an appeal; and the January 1995 
decision became final.  

3.  The evidence associated with the claims folder since the 
RO's January 1995 decision is not relevant and probative and, 
when viewed in conjunction with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The RO's January 1995 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
PTSD has not been submitted subsequent to the RO's January 
1995 decision; the requirements to reopen the claim have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.  

In addition, it was noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated initially by the Board on the issue of whether 
new and material evidence is of record to reopen the claim.  
See Barnett, 83 F.3d at 1383; Marsh, 11 Vet. App. at 471; 
Smith (Irma), 10 Vet. App. at 332.  If it is determined that 
such evidence has been presented, the claim will be reopened, 
and any required development would be undertaken.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  

The veteran's military personnel records show that he served 
on active duty in the Navy and his military specialty was 
medical assistant, medical corpsman.  His awards and 
decorations include the Vietnam Service Medal and Vietnam 
Campaign Medal.  He was stationed in Camp Pendleton, 
California, and on the USS Paricutin, an ammunition ship.  

The veteran submitted his initial claim for entitlement to 
service connection for PTSD in July 1986.  The RO denied his 
claim in January 1987, on the basis that PTSD was not shown 
by the evidence of record.  At the time, the evidence of 
record consisted of his service medical records, which did 
not reflect any chronic, acquired psychiatric disorder, and 
report of his October 1986 VA post-service psychiatric 
examination.  During the October VA examination, specifically 
designated to determine the presence of PTSD, the veteran 
related that he had never been in combat and nothing 
traumatic had ever happened to him in service.  The 
psychiatrist offered that the veteran did not have PTSD; 
rather, the veteran had adjustment disorder, with mixed 
emotions, secondary to impending divorce and custody 
problems.  He was notified of the decision and apprised of 
his appellate rights.  He did not appeal the decision and it 
became final.  

In July 1993, VA received the veteran's application, along 
with evidence, to reopen his claim for entitlement to service 
connection for PTSD.  He provided copies of his VA outpatient 
treatment reports for December 1992 to July 1993.  Also of 
record was a December 1992 VA psychological consultation 
report in which the veteran provided extensive details about 
his youth, his several marriages, and a post-service life, 
which was in constant turmoil.  The veteran also provided 
statements, to include that members of his wedding party, who 
were fellow medical corpsmen, were sent to Vietnam.  While he 
was stationed on the ammunition ship, he claims it was 
berthed next to a hospital ship, which he named as the USS 
Sanctuary.  The veteran claimed he visited the hospital ship 
to see if any of his fellow corpsmen were aboard.  He found 
someone he knew and was told by him that many of his fellow 
corpsmen were killed in combat, including those that had been 
in the veteran's wedding party.  Unfortunately, the veteran 
was unable to remember any of those individuals' names.  The 
veteran admitted that while he had nightmares, they were not 
about Vietnam, nor did he have flashbacks about Vietnam.  
Although the diagnosis was PTSD, the examiner did not relate 
the diagnosis to inservice trauma.  

The RO denied the claim in March 1994 and he submitted 
additional records, which consisted of his Social Security 
Administration records, including a favorable disability 
decision that found him disabled for Social Security 
disability purposes, based on findings of PTSD; recurrent 
major depression; compulsive, avoidant, and narcissistic 
personality traits; and chronic low back strain, with 
resulting pain.  The Social Security Administration records 
consisted of copies of the veteran's VA medical records, 
which had already been considered by the RO.  Also, those 
records did not show verifiable in-service stressors.  The RO 
continued the denial of the claim in January 1995.  He was 
notified of the decision and apprised of his appellate 
rights.  He did not perfect an appeal and the January 1995 
decision became final.  

In December 1998, the veteran submitted a request to reopen 
his claim for entitlement to service connection for PTSD.  

The Board notes that, if a notice of disagreement is not 
filed within one year of the date of mailing of the 
notification of the RO's denial of the appellant's claim, the 
denial is final and is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108 (West 1991); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 
6 Vet. App. 523, 528-29. 1994).  

Applying the above to the facts of this case, the Board 
points that, as an appeal of the January 1995 rating decision 
was not perfected, the January 1995 decision became final.  
Furthermore, as that decision is the last final decision of 
record, the evidence that has been associated with the file 
since then is the evidence that must be considered in 
connection with the new and material evidence inquiry.  

Evidence associated with the claims file since the January 
1995 RO decision consists of a report of the veteran's 
private psychiatric evaluation, conducted in February 1998; 
his statement of stressful events he claimed as having 
occurred while he was on active duty; copies of his intra-
military transfer orders; and copies of July 1969 deck logs 
of the USS Paricutin.  

The private examination resulted in a diagnosis of PTSD, with 
depression, based on the veteran's claimed service events, 
related by him during the examination.  It does appear to 
have been based on a review of the veteran's service medical 
records and service personnel records.  The related stressor 
events were a reiteration of the same events he had related 
earlier, and which had been considered by the RO in the 
earlier final decision.  The reiterations were not 
accompanied by any independent verification that they 
actually occurred.  Rather, the veteran related that his 
memory of names and dates has faulted him recently and he was 
unable to remember the names of those fellow corpsmen killed 
or even the names of those who were in his wedding party.  
While at stationed at Camp Pendleton, California, he asserted 
he would evacuate combat wounded Marines and have them 
transported to the hospital.  During evacuations, he would 
tend to their wounds, which he found stressful.  The July 
1969 USS Paricutin deck logs indicate the ship was berthed in 
Subic Bay, with the USS Repose berthed alongside.  

The veteran's intra-military transfer orders show that he 
attended military corpsman training at the Naval Hospital 
Corps School, San Diego, California, from November 1967 to 
April 1968; was then transferred to Field Medical Service 
School, Camp Pendleton, California where he served until May 
1968, when he was transferred to the USS Paricutin, from 
which he was discharged from active duty in July 1970.  

While the veteran's reiteration of his stressful events and 
diagnosis of PTSD have been considered by the RO in its 
unappealed January 1995 rating decision, the veteran's 
military service personnel records are new, in the sense that 
they were not previously of record; however, they are not 
material.  None of the above-mentioned evidence contains 
verified stressors upon which a diagnosis of PTSD was based.  
As such, this recently submitted evidence is not new and 
material sufficient to reopen the veteran's previously 
disallowed claim for service connection for PTSD.  The 
evidence does not bear directly and substantially upon the 
specific matter under consideration; rather, the evidence is 
cumulative of evidence already considered or redundant; and 
the recently submitted evidence alone, or in connection with 
the evidence previously assembled, is not so significant that 
the evidence must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  In 
PTSD cases, the requirement for credible supporting evidence 
of a claimed in-service stressor is required.  However, there 
is nothing in the additional evidence verifying a claimed in-
service stressor.  

Having determined that new and material evidence has not been 
added to the record, the veteran's application to reopen his 
claim for service connection for PTSD is denied.  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

